DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-13, drawn to a microwave microstrip resonator apparatus, classified in G01N1/44.
II. Claim 14, drawn to a method of online protein digestion and mass analysis, classified in G01N33/6848.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Douglas Smith on 05/04/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Biochemical and Biophysical Research Communication, 2014) (Chen).
Regarding claim 1, Chen discloses a microwave microstrip resonator apparatus comprising:
a) a housing (page 492, par 5);
b) a resonator (inherent) within the housing (page 492, par 5);
c) an output conductor (inherent) within the housing and spaced apart from the resonator so as to define a capacitive gap therebetween (page 492, par 5);
d) a reaction vessel (f) configured to reside within the capacitive gap (Fig. 1, page 492, par 5); and
e) a power supply (c) coupled to the resonator whereby contents within the reaction vessel are heated when energy is supplied to the resonator by the power supply (Fig. 1, page 492, par 5).
A typical microwave oven is a rectangular wave guide cavity resonator. A microwave tube (usually a magnetron) converts 60 Hz electric power into an electromagnetic wave, with standardized frequency of 2.45 GHz. Chen teaches that “MAS-II Smart Microwave Digestion System (Sineo Microwave Chemistry Technology Co., Ltd., Shanghai, China) was employed for the digestion process. The output power can be changed from 100W to 900W at the interval of 100 W. The operating frequency is 2450 MHz. This system has a single-mode cavity design, with temperature feedback control.” (page 492, par 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Biochemical and Biophysical Research Communication, 2014) (Chen) in view of Villegas et al. (Talanta, 2019) (Villegas).
Regarding claim 2, Chen discloses that the microwave microstrip resonator apparatus further comprising:
f) a mass spectrometer wherein the contents within the reaction vessel are delivered to the mass spectrometer for analysis (page 492, par 10).
Chen does not disclose that the mass spectrometer is operably coupled to an outlet end of the reaction vessel. The underlying objective technical problem can be seen as streamline the MS analysis with the reaction vessel. Villegas discloses f) a mass spectrometer operably coupled to an outlet end of the reaction vessel wherein the contents within the reaction vessel are delivered to the mass spectrometer for analysis (Fig. 3, page 120, par 1). Villegas teaches that “We have developed and validated an IMER-CE-MS method for the on-line enzymatic digestion, separation and characterization of proteins. Under the optimized conditions, using 10mM NH4HCO3 pH 7.9 as the digestion buffer, a very low protein sample flow through the microreactor, a separation BGE of 50mM HAc: 50mM HFor, pH 2.3, and a temperature of digestion and separation of 37 °C, proteins were analyzed in less than 30 min (including all the steps).” (page 122, par 2). Thus, it would have been obvious to one of ordinary skill in the art to let the mass spectrometer operably coupled to an outlet end of the reaction vessel, in order to streamline the analysis, and save sample and time.
Regarding claim 3, Villegas discloses 
g) a second power supply coupled to the reaction vessel wherein electrospray
ionization of the contents occurs when energy is supplied to the reaction vessel by the
second power supply (page 116, par 1, supplemental Figure).
Regarding claim 4, Villegas fairly suggests that wherein the electrospray ionization is nano-electrospray ionization (supplemental Figure).
Regarding claim 5, Chen discloses that wherein the reaction vessel includes at least one immobilized enzyme therein (page 492, par 6).
Regarding claim 6, Chen discloses that wherein the at least one immobilized enzyme is covalently bonded to an inner surface of the reaction vessel (page 492, par 6).
Regarding claim 7, Villegas discloses that wherein the at least one immobilized enzyme is attached to a bead and wherein the reaction vessel includes a packed bed of the beads (resin particles) (page 117, par 0).
Regarding claim 8, Chen fairly suggests that wherein the bead comprises a microwave absorbing material (Fe3O4) (page 492, par 6).
Regarding claim 9, Villegas discloses g) continuous flow system coupled to an inlet end of said reaction vessel (page 118, par 3).
Regarding claim 10, Villegas discloses that wherein the continuous flow system comprises one or more of liquid chromatography, flow injection analysis, capillary electrophoresis and multidimensional separations (page 118, par 3-4).
Regarding claim 11, Chen discloses that wherein microwave dielectric heating of the reaction vessel is rapidly modulated to control reaction temperature and kinetics within the reaction vessel (temperature feedback control) (page 492, par 5).

Allowable Subject Matter
Claim 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest a microstrip antenna wherein the dimension and shape of the microstrip antenna is modified to change the electric field strength in the capacitive gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797